Illinois Official Reports

                                          Appellate Court



                         In re Marriage of Heindl, 2014 IL App (2d) 130198



Appellate Court              In re MARRIAGE OF KEITH J. HEINDL, Petitioner-Appellee, and
Caption                      VICTORIA E. HEINDL, Respondent-Appellant.


District & No.               Second District
                             Docket No. 2-13-0198



Filed                        May 28, 2014



Held                         In an appeal from a marriage dissolution action, the appellate court
(Note: This syllabus         rejected respondent’s contentions that the trial court violated Supreme
constitutes no part of the   Court Rule 13 by entering orders prejudicial to her shortly after her
opinion of the court but     counsel was allowed to withdraw, that her motion for interim attorney
has been prepared by the     fees prevented her from hiring counsel, and that her request for a
Reporter of Decisions        continuance due to a recent surgery was improperly denied, since the
for the convenience of       orders entered within 21 days of the date her counsel was allowed to
the reader.)                 withdraw were not prejudicial to respondent, her petition for interim
                             attorney fees was not verified or supported by an affidavit or other
                             nontestimonial matter, and she did not submit any affidavits or
                             medical evidence supporting her claim that she could not proceed with
                             the trial, she admitted that she drove herself to court, and she was able
                             to perform “admirably” in court.



Decision Under               Appeal from the Circuit Court of Kane County, No. 10-D-1211; the
Review                       Hon. David P. Kliment, Judge, presiding.



Judgment                     Affirmed.
     Counsel on                Randy K. Johnson, of Law Office of Randy K. Johnson, of West
     Appeal                    Dundee, for appellant.

                               Kiley M. Whitty, of Anderson & Associates, P.C., of Wheaton, for
                               appellee.




     Panel                     JUSTICE JORGENSEN delivered the judgment of the court, with
                               opinion.
                               Justices Zenoff and Birkett concurred in the judgment and opinion.


                                                 OPINION

¶1         Petitioner, Keith J. Heindl, and respondent, Victoria E. Heindl, married in 1992. In 2010,
       Keith petitioned to dissolve the marriage. On January 4, 2013, after a trial, the court entered the
       dissolution judgment. Victoria appeals, arguing that her due process rights were violated
       where the court, after her counsel withdrew and in violation of Illinois Supreme Court Rule 13
       (eff. July 1, 2013), entered a series of orders prejudicial to her. Further, Victoria argues that the
       court erred where it denied her request for interim attorney fees so that she could hire counsel.
       Finally, Victoria argues that the court abused its discretion where it denied her request to
       continue the trial on account of a recent surgery. For the following reasons, we affirm.

¶2                                          I. BACKGROUND
¶3         Preliminarily, we note that there was no court reporter at trial. Accordingly, the parties
       submitted competing bystander’s reports to the trial court. On April 18, 2013, the court
       certified the report that Keith submitted as more consistent with the court’s recollection and
       notes from trial, and it struck the report that Victoria had submitted. Nevertheless, Victoria’s
       report appears in the record. In a motion taken with this appeal, Keith moves to strike
       Victoria’s uncertified bystander’s report. While Victoria did not cite to the uncertified report in
       her brief, we grant Keith’s motion. The following facts are, therefore, derived from the
       common-law record, transcripts of posttrial proceedings, and the certified bystander’s report.
¶4         On August 26, 2010, Keith filed the dissolution petition. Two years later, on August 28,
       2012, Victoria’s second attorney, Pamela Brunkalla, moved on Victoria’s behalf to compel
       certain discovery and to continue the trial, which was scheduled for October 3 and 4, 2012.
       Then, on September 5, 2012, Brunkalla filed notice of a motion to withdraw, informing
       Victoria: (1) of Brunkalla’s intention to withdraw; and (2) that, pursuant to Rule 13(c)(2), she
       should within 21 days retain new counsel or file an appearance. The notice also stated:
               “PLEASE NOTE THAT THIS MOTION TO WITHDRAW HAS BEEN COMBINED
               WITH A PETITION FOR INTERIM ATTORNEY’S FEES AND COSTS AND
               OTHER ITEMS. I AM ATTEMPTING TO GET FEES TO COMPLETE THE



                                                     -2-
             ACCOUNTING EXAMINATION EVEN IF I AM NO LONGER ON THIS CASE.”
             (Emphasis in original.)
¶5       Consistent with the above notice, the record reflects that, on September 5, 2012, Brunkalla
     petitioned: (1) to withdraw; (2) “if Pamela Brunkalla is not given leave to withdraw,” for
     interim attorney fees under section 501(c-1) of the Illinois Marriage and Dissolution of
     Marriage Act (Act) (750 ILCS 5/501(c-1) (West 2010)); (3) regardless of whether Brunkalla
     was allowed to withdraw, that Keith be ordered to pay a private entity for its investigation and
     report regarding the parties’ assets and liabilities; (4) regardless of whether Brunkalla was
     allowed to withdraw, that the trial be postponed; (5) regardless of whether Brunkalla was
     allowed to withdraw, that the judge conduct an in camera interview with the parties’ minor
     child regarding visitation; and (6) to conduct further discovery. The petition noted that Victoria
     was unemployed and without funds to pay any additional fees. Brunkalla noted that she wished
     to withdraw because of a breakdown in communication with Victoria and due to Victoria’s
     nonpayment of Brunkalla’s fees and costs. Victoria signed and verified the petition. Keith
     responded to the petition for fees and disagreed that Victoria was without funds or access to
     funds to pay fees.
¶6       On September 12, 2012, the court, apparently without Victoria present, allowed Brunkalla
     to withdraw and gave her leave to file a final attorney-fee petition. The order noted that a copy
     of the order should be sent to Victoria and that she was granted “21 days to file her appearance
     or obtain other counsel.” The court struck the existing October trial dates and scheduled trial
     for December 20 and 21, 2012, noting that “said trial dates shall be final.” (Emphasis in
     original.) Further, the order noted that Victoria’s requests to compel, to continue trial, to
     conduct further discovery, for interim attorney fees and costs, and for an in camera interview
     were withdrawn.
¶7       The record reflects that, on October 29, 2012 (i.e., more than 21 days after Brunkalla was
     allowed to withdraw), Victoria filed a pro se appearance and a petition for interim attorney fees
     and costs. That same day, the court struck the fee petition, but gave Victoria leave to refile it
     with proper notice. Victoria refiled the petition, arguing that the fees were necessary to allow
     her to adequately participate in the litigation, as she was unemployed and had no remaining
     funds, whereas Keith was employed and earned $15,000 (gross) monthly. Victoria requested
     that Keith be ordered to pay to her $25,000 as interim fees and costs. No affidavits or exhibits
     were attached to Victoria’s petition. Keith both responded to Victoria’s petition and moved to
     dismiss it: (1) denying that Victoria’s depiction of either his or her finances was accurate; (2)
     asserting that he owed his current counsel almost $6,000 and that he owed his former counsel
     $25,000; (3) asserting that he previously paid $12,000 in interim fees to Victoria’s former
     counsel and could not afford to contribute further to her fees; and (4) arguing that an interim
     fee award was inappropriate, as Victoria was acting pro se and, therefore, was not incurring
     fees and there was currently no attorney to whom an award could be made. Keith attached
     financial and other affidavits to his response.
¶8       On November 26, 2012, the court denied Victoria’s fee petition. The order noted that, “if
     [Victoria] retains trial counsel, said counsel may file a petition for interim fees which may be
     heard on an emergency basis.” Further, the order reiterated that the December trial dates were
     “firm and final.” (Emphases in original.)
¶9       On November 29, 2012, Victoria filed an “emergency” petition for interim fees. The
     petition alleged that she wished to retain her former counsel, but that she owed counsel’s firm

                                                 -3-
       approximately $9,000 and could not afford to pay for further legal work. Victoria alleged that
       she had already borrowed $11,000 from her mother to finance the litigation. She requested
       $30,000 in interim fees. That same day, the court denied the petition.
¶ 10        On December 18, 2012, two days before trial was scheduled to commence, Victoria filed
       an “emergency” petition for interim attorney fees and to postpone the trial. She argued that the
       interim fees were necessary in order to adequately participate in the proceedings and that the
       trial should be postponed because she was an economically disadvantaged party. In addition,
       Victoria alleged that she could not, due to physical and mental issues, act as her own attorney.
       Specifically, she alleged that, on December 17, 2012 (the day before she filed her emergency
       petition), she underwent a double lumpectomy to have two masses removed from her left
       breast. She alleged that she was in a great deal of physical pain and had been prescribed two
       different pain medications, hydrocodone and Cipro. Victoria asserted that she experienced the
       following side effects from taking the prescribed medications: dizziness, confusion, extreme
       fatigue, diarrhea, weakness, and nausea. Finally, Victoria alleged that she was suffering from
       depression brought on by the divorce proceedings and that her psychiatrist had prescribed two
       additional medications for her to take daily, which left her drowsy, anxious, and dizzy. No
       affidavits or other documents were attached to the petition.
¶ 11        On December 20, 2012, the parties appeared for a hearing on Victoria’s emergency petition
       and for trial. Keith argued that Victoria’s emergency petition should be dismissed, but the
       court denied that motion. Victoria then argued that the court should award her interim attorney
       fees to “level the playing field” because she could not afford her own attorney. Keith argued
       that interim attorney fees were inappropriate because interim fees were defined as “attorney’s
       fees and costs assessed from time to time while a case is pending, in favor of the petitioning
       party’s current counsel” (emphasis added), but that Victoria was not represented by counsel.
       The court agreed, it denied the petition for interim fees on the basis that Victoria had no current
       counsel to whom fees could be awarded, and, further, it advised Victoria that her prior petitions
       for fees had been denied for the same reason.
¶ 12        Addressing the request to continue trial, Victoria argued that she had recently undergone a
       double lumpectomy, was not prepared for trial, did not know the law, and could not represent
       herself. However, Victoria did not offer evidence in support of her assertions regarding the
       surgery, medication, or effects thereof. Keith noted that, on November 26, 2012, Victoria had
       advised the court that she had a surgery scheduled for a few days before trial and that she
       would not, therefore, be prepared. Nevertheless, the court at that time entered an order
       reiterating that trial would commence on December 20, 2012, and that the trial dates were firm
       and final. Further, Keith argued that there was not, pursuant to Illinois Supreme Court Rule
       231 (eff. Jan. 1, 1970), “sufficient cause” shown to grant a continuance, and Keith noted that
       the case had been pending since August 2010, had been set for trial twice previously, and had
       most recently been rescheduled to accommodate Victoria when Brunkalla withdrew. The court
       denied the request to continue on those bases.
¶ 13        Trial commenced. Victoria presented evidence and cross-examined Keith. The court asked
       Victoria how she got to court that day, and she stated that she had driven herself. On January 4,
       2013, the court entered the dissolution judgment.
¶ 14        Victoria moved for a new trial. On January 24, 2013, the court denied Keith’s motion to
       strike and dismiss Victoria’s motion and held a hearing thereon. Addressing Victoria’s
       contention that she should have been awarded funds to hire a lawyer and that, in November,

                                                    -4-
       her former attorney had stated that she would represent Victoria as long as fees were awarded,
       the court noted that the attorney at issue was experienced and:
                    “[She] knows to come in for interim attorney’s fees. She has to come in and ask for
                interim attorney’s fees.
                    The rules do not and the statute does not contemplate an award of attorney’s fees to
                you so you go–then go out shopping for an attorney. That’s not how it works.
                    The attorney has to come in and ask for interim attorney’s fees on her own behalf
                because she is then the attorney of record.”
¶ 15       Addressing Victoria’s contention that the court should have granted a trial continuance, the
       court noted that Victoria had essentially come in on the day of trial asking for a continuance,
       despite the fact that she was aware that the case was previously set for trial and that the date
       was marked firm and final. Further, the court noted that Victoria’s motion was not supported
       by an affidavit. Moreover, regarding Victoria’s competence at trial, the court found that there
       was nothing in Victoria’s performance, particularly when it came to cross-examining Keith, to
       suggest that Victoria was incompetent or unable to proceed. “As a matter of fact, you did–and
       I said this I think at the time, an *** admirable job in your cross-examination of [Keith].”
¶ 16       The court denied Victoria’s motion for a new trial. On February 21, 2013, Victoria filed a
       pro se notice of appeal. 1

¶ 17                                          II. ANALYSIS
¶ 18       On appeal, Victoria does not challenge the dissolution judgment. Rather, she argues that:
       (1) her due process rights were violated where the court, after Brunkalla withdrew and in
       violation of Rule 13, entered a series of orders prejudicial to her; (2) the court erred where it
       denied her request for interim attorney fees so that she could hire counsel; and (3) the court
       abused its discretion where it denied her request to continue the trial on account of a recent
       surgery. Accordingly, while she does not challenge any provision of the dissolution judgment
       itself, she requests reversal and a remand for a new trial.

¶ 19                                              A. Rule 13
¶ 20       Victoria argues first that the trial court violated Rule 13 where it entered a series of orders
       prejudicial to her immediately after allowing Brunkalla to withdraw. She argues that the
       violation undercut her “right to counsel,” which amounts to a fundamental due process
       violation.
¶ 21       We must initially address Keith’s contention that Victoria has waived this issue because
       she did not raise it before the trial court. We decline to find the issue waived (or forfeited).
       Generally speaking, the waiver rule is a limitation on the parties, not on the jurisdiction of this
       court, and we may consider an issue not raised in the trial court if the issue is one of law and is
       fully briefed by the parties. Rajcan v. Donald Garvey & Associates, Ltd., 347 Ill. App. 3d 403,
       409 (2004). The parties here have fully briefed the issue, and they agree that whether the court
       violated Rule 13 and, consequently, Victoria’s due process rights is a question of law that we
       review de novo. See Longstreet v. Cottrell, Inc., 374 Ill. App. 3d 549, 551-52 (2007) (supreme
       court rules reviewed de novo); People v. Wallace, 77 Ill. App. 3d 979, 981 (1979) (whether

          1
           Victoria is, however, represented by counsel on appeal.

                                                    -5-
       certain conduct happened is a question of fact, but whether certain conduct violated a rule or
       statute is a question of law). Accordingly, we will address Victoria’s Rule 13 argument.
¶ 22        Rule 13 provides, in relevant part, that, when an attorney moves to withdraw, his or her
       client must have notice and be informed that he or she should, within 21 days after entry of the
       withdrawal order, retain other counsel or file an appearance. Ill. S. Ct. R. 13(c)(2) (eff. July 1,
       2013). Victoria does not dispute that she received proper notice and that the September 12,
       2012, order granting Brunkalla’s withdrawal motion notified her that she should, within 21
       days, obtain new counsel or file an appearance. However, Victoria notes that courts have held
       that nothing prejudicing a client’s rights should occur within the 21 days following the
       allowance of the attorney’s withdrawal. See In re Marriage of Miller, 273 Ill. App. 3d 64, 69
       (1995) (“We find that the letter and spirit of Rule 13 require a 21-day transition period and that
       nothing prejudicing a client’s rights should occur within the 21 days following the allowance
       of an attorney’s withdrawal.”). Here, Victoria asserts that the court took prejudicial action
       within Rule 13’s 21-day window when it set “firm and final” trial dates of December 20 and
       21, 2012 (i.e., more than 90 days later). She also notes that she was not present in court when
       the September 12, 2012, withdrawal order was entered and that she had no idea that the court
       would set a final trial date after allowing Brunkalla to withdraw. Victoria also suggests that the
       court prejudiced her where it allowed withdrawal and then, in the same order, noted that her
       interim fee petition, request for discovery, and request for an in camera interview were
       withdrawn. Finally, Victoria also vaguely suggests that the withdrawal should not have been
       granted.
¶ 23        There was no Rule 13 violation here. First, despite Victoria’s reliance on In re Marriage of
       Fahy, 208 Ill. App. 3d 677, 688 (1991), we note that there is no constitutional “right to
       counsel” in a dissolution proceeding, so a Rule 13 violation cannot impinge on any such
       “right.” See In re Marriage of Schmidt, 241 Ill. App. 3d 47, 48-49 (1993) (neither the United
       States nor the Illinois Constitution provides a right to counsel in a dissolution action);
       Hermann v. Hermann, 219 Ill. App. 3d 195, 198 (1991) (“It would be an extravagant
       expansion of the sixth amendment to hold that it applies equally to civil and criminal
       proceedings. Certainly the defendant had the right to employ counsel.” (Emphasis added.)).
¶ 24        Second (and whether or not Victoria was present in court on September 12, 2012), there
       was nothing inherently prejudicial in the court’s decision to allow Brunkalla to withdraw and
       to then schedule a firm and final trial date more than 90 days thereafter. Indeed, when the court
       allowed Brunkalla to withdraw, the trial was scheduled for October 2012. It was because of
       Brunkalla’s withdrawal and in order to comply with Rule 13 and to accommodate Victoria that
       trial was rescheduled to December 2012. Similarly, there was nothing inherently prejudicial
       about the court’s order noting that the remaining requests were “withdrawn.” Those requests
       were not denied or dismissed with prejudice. Rather, that they were deemed withdrawn
       suggests that Victoria or any new counsel could, if appropriate, refile them.
¶ 25        Third, Victoria’s suggestion that the court erred in allowing Brunkalla to withdraw (an
       issue we review for an abuse of discretion (In re J.D., 332 Ill. App. 3d 395, 404 (2002)))
       appears to be twofold. First, she suggests that the order allowing the withdrawal was an abuse
       of discretion because withdrawal was allowed too close to the pending October trial dates. That
       issue, however, was immediately remedied by the court’s order striking those trial dates and
       rescheduling trial more than 90 days later. Second, Victoria asserts that the court erred in
       permitting Brunkalla’s withdrawal because it was “doubtful” that another attorney would

                                                    -6-
       assume representation when he or she became aware that Victoria had limited funds and a
       looming, firm and final trial date. This is pure speculation. Further, the November 26, 2012,
       order reflects that Victoria was informed that any counsel she found could come in on an
       emergency basis to seek fees for undertaking the representation. Victoria views that order
       dismissively, noting that any counsel’s request for fees on an emergency basis could,
       theoretically, have been denied when presented. Of course, the request might also have been
       granted. In any event, Victoria’s argument is again pure speculation and simply does not
       convince us that the court abused its discretion in allowing Brunkalla to withdraw. In sum, we
       reject Victoria’s argument that there was a Rule 13 violation.

¶ 26                                        B. Interim Fee Award
¶ 27       Victoria argues next that the trial court erred in denying her multiple petitions for interim
       attorney fees for purposes of allowing her to hire counsel. She agrees that section 501(c-1) of
       the Act provides that an interim fee award should go to “current counsel.” 750 ILCS 5/501(c-1)
       (West 2010). However, she disagrees that the language operates to bar a pro se litigant from
       seeking funds to obtain counsel.
¶ 28       The parties agree that we review for an abuse of discretion a trial court’s decision to grant
       or deny interim attorney fees. See In re Marriage of Radzik, 2011 IL App (2d) 100374, ¶ 45.
       We note, however, that, to the extent the parties debate whether a trial court may award interim
       attorney fees to a party not represented by counsel, that issue requires interpretation of section
       501(c-1) of the Act (750 ILCS 5/501(c-1) (West 2010)) and, accordingly, de novo review. See
       In re Marriage of Anderson, 405 Ill. App. 3d 1129, 1134 (2010); see also In re Marriage of
       Pal, 397 Ill. App. 3d 903, 908 (2010).
¶ 29       Section 508(a) of the Act provides for attorney fee awards in dissolution cases, and it states
       that interim fee awards may be issued in accordance with section 501(c-1) of the Act. See 750
       ILCS 5/508(a) (West 2010). Although the general rule is that parties are responsible for their
       own attorney fees, the General Assembly enacted these fee provisions “so that a spouse with
       greater financial resources would not have an unfair advantage in dissolution proceedings.”
       Pal, 397 Ill. App. 3d at 910; see also 750 ILCS 5/102(5) (West 2010) (a purpose of the Act is to
       “make reasonable provision for spouses and minor children during and after litigation,
       including provision for timely awards of interim fees to achieve substantial parity in the
       parties’ access to funds for litigation costs”). Accordingly, Victoria argues that, even though
       section 501(c-1) provides that interim attorney fees mean “attorney’s fees and costs assessed
       from time to time while a case is pending, in favor of the petitioning party’s current counsel,
       for reasonable fees and costs either already incurred or to be incurred” (emphasis added), the
       policy behind allowing such fees is to permit a financially disadvantaged spouse from being,
       essentially, “outlitigated” by the opposing spouse’s superior resources. As such, she argues,
       the fact that she did not have current counsel to whom an interim fee award could be issued
       should not have acted to preclude such an award.
¶ 30       While Victoria is correct that, generally speaking, the Act’s attorney fee provisions seek to
       achieve some parity between the parties’ financial resources during the litigation, she
       somewhat ignores the central issue that the court identified with her fee petitions, namely, that
       the Act awards interim fees to “current counsel” and, because she had no “current counsel,”
       she had neither attorney fees nor counsel to whom they could be awarded. Nor did Victoria
       present an affidavit from an attorney reflecting that he or she would be willing to undertake

                                                   -7-
       representation upon receipt of a specified retainer. As such, the court did not have either a basis
       for assessing what amount to award or any manner for ensuring that an award would even go to
       an attorney, as opposed to being used by Victoria in any manner she saw fit.
¶ 31       Ultimately, however, we need not decide here whether section 501(c-1) authorizes an
       interim fee award to allow a pro se litigant to retain counsel. We review the trial court’s
       decision, not its reasoning, and, if the decision is correct, we may affirm the trial court on any
       basis in the record. See, e.g., Pal, 397 Ill. App. 3d at 911.
¶ 32       Here, even if interim fees were available to Victoria under the statute, the trial court did not
       abuse its discretion in declining to award them. Section 501(c-1) requires that an interim fee
       petition be supported by at least one affidavit. 750 ILCS 5/501(c-1)(1) (West 2010); Radzik,
       2011 IL App (2d) 100374, ¶ 40 (party seeking interim fees is expected to file a petition
       supported by at least one affidavit delineating relevant factors). Victoria’s four fee petitions
       filed after Brunkalla withdrew were not verified, nor were any affidavits attached thereto. 2
       Further, section 501(c-1) permits an interim fee award upon the trial court’s findings that the
       petitioning party lacks sufficient funds to adequately participate in the litigation and that the
       party from whom fees are requested has sufficient ability to pay reasonable amounts. 750 ILCS
       5/501(c-1)(3) (West 2010). Accordingly, an interim fee award must be supported by
       nontestimonial evidence, such as affidavits and financial disclosure statements. Radzik, 2011
IL App (2d) 100374, ¶ 40. Here, Victoria’s petition requested $25,000 to $30,000 in interim
       fees and alleged that she had no funds to hire an attorney; however, the petition provided no
       verification, affidavits, or any other nontestimonial support for her request. In contrast, Keith’s
       response to the petition alleged that he had already paid Victoria $12,000 in interim fees, that
       he owed his own attorneys outstanding fees, and that he lacked sufficient funds to further
       contribute. Further, Keith’s response contained affidavits and exhibits to support his claims.
       Victoria points out that Keith’s verified response admitted that his 2011 gross earnings were
       $210,000 and that she was unemployed. This, however, is overly simplistic and paints an
       incomplete picture of both the parties’ finances and Keith’s response in its entirety, which also
       alleged that his 2011 net earnings were $110,000, that Victoria was voluntarily unemployed,
       and, further, that other expenses, such as maintenance and child support, left him without funds
       to pay his own attorneys.
¶ 33       In Radzik, this court found that a trial court abused its discretion in awarding interim fees to
       a party where: (1) the petition contained no affidavit or any other financial documents that
       might support a fee award; (2) the petition alleged only generally that the petitioner could not
       pay and that the respondent had a substantial income; and (3) the respondent provided
       evidence regarding each party’s financial status. Id. ¶¶ 48-53. Accordingly, here, we find that
       the trial court did not abuse its discretion in declining to award interim fees where Victoria did
       not attach affidavits or other nontestimonial support to her petitions and, therefore, did not
           2
            Victoria asserts that, even when she had counsel, the court would not award her interim fees.
       Victoria notes that, on September 12, 2012, an interim fee petition filed by Brunkalla was pending, and
       the court later found that petition to have been withdrawn. Victoria suggests that, because Brunkalla
       could not convince the court to award interim fees, she withdrew. The record does not bear out this
       assertion. Rather, the petition filed by Brunkalla sought interim fees in the event she was not permitted
       to withdraw. The interim fee request was an alternative request. Therefore, the court’s finding that the
       interim fee petition was withdrawn is consistent with the fact that, because Brunkalla was granted leave
       to withdraw and to file a final fee petition, an interim fee award to Brunkalla was unnecessary.

                                                       -8-
       meet her burden of proving that she was entitled to the relief requested. Id. ¶ 51 (party
       requesting interim fees bears burden of proving entitlement to requested relief).

¶ 34                                         C. Trial Continuance
¶ 35        Victoria’s final argument on appeal is that, given that she had recently undergone breast
       surgery, the trial court abused its discretion by denying her request for a continuance. We
       disagree.
¶ 36        It is within the trial court’s sound discretion to grant a request for a continuance, and its
       decision will not be disturbed absent a manifest abuse of that discretion. Miller, 273 Ill. App.
3d at 67. The record here does not reflect an abuse of discretion. See In re Marriage of
       Levinson, 2013 IL App (1st) 121696, ¶ 34 (an abuse of discretion occurs where no reasonable
       person would adopt the view taken by the trial court). The trial court considered that this
       dissolution case had been pending for more than two years and that the trial had twice been
       rescheduled. The court considered that Victoria was informed in September 2012 that the
       December trial dates were firm and final and was informed on November 26, 2012, that the
       trial would not be rescheduled on account of her upcoming surgery. (We note that nowhere in
       the record is there any indication that the surgery was required on an emergency basis.)
       Nevertheless, only two days prior to trial, Victoria filed a request to continue (which was then
       heard on the day that trial was scheduled to commence). Victoria’s assertions, that she was not
       prepared and could not represent herself on account of her surgery and medications, were not
       supported. For example, she filed no affidavits on her own behalf or from physicians, which
       might have attested to her symptoms and the effects of any medications she purportedly was
       taking, nor did she attach medical records or any other documents supporting the date of
       surgery, the medications prescribed, or the effects thereof. Further, the trial court was able to
       personally observe Victoria, finding nothing reflecting that she was unable to proceed. Indeed
       (albeit after it had already denied the request), it learned that Victoria had been able to drive
       herself to trial, which supported the court’s finding that Victoria did not appear unable to
       perform at trial. In fact, the court found that Victoria performed admirably at trial.
       Accordingly, we cannot conclude that no reasonable person would adopt the court’s view, and
       we reject Victoria’s argument. See In re Marriage of Drewitch, 263 Ill. App. 3d 1088, 1095
       (1994) (no abuse of discretion where request for continuance based on the wife’s illness and
       supported by a doctor’s note was denied; the motion was filed six days before trial, and the
       case had been continued several times); cf. Reecy v. Reecy, 132 Ill. App. 2d 1024, 1026, 1028
       (1971) (the court’s denial of a continuance was an abuse of discretion where the request for a
       continuance was based on the attorney’s trial schedule and a serious illness, which was
       supported by an affidavit from the attorney’s physician).

¶ 37                                      III. CONCLUSION
¶ 38      For the reasons stated, the judgment of the circuit court of Kane County is affirmed.

¶ 39      Affirmed.




                                                   -9-